internal_revenue_service department of the treasury washington d c tax_exempt_and_government_entities_division uniform issue list jan cee ek its legend taxpayer a financial_institution c financial services firm d financial advisor t holding b investment ira y amount l dear this is in response to your letter dated date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that she received a distribution of amount l from ira y taxpayer a asserts that her failure to accomplish a timely rollover of amount l was due to errors on the part of financial_institution c which caused the holding b investment purchased by financial_institution c to be treated as a distribution by financial_institution c taxpayer a represents that amount l has not been used for any other purpose taxpayer a owned ira y which was maintained by financial_institution c page in early april t regarding an opportunity taxpayer a had to invest in a private_placement investment with the holding b investment taxpayer a disclosed the details of the proposed holding b investment to financial advisor t and asked if taxpayer a's ira held with financial_institution c could make a direct investment in the holding b investment taxpayer a contacted her financial advisor financial advisor financial advisor t informed taxpayer a that it had communicated with financial_institution c and that the holding b investment would be a permissible direct investment by ira y financial advisor t with the advice of financial_institution c prepared a letter with wire instructions wire letter addressed to financial_institution c that explicitly stated that the purchase under consideration was to be coded as a purchase and securities will be delivered back to ira y this wire letter was transmitted by financial advisor t to taxpayer a for signature taxpayer a signed and returned the wire letter to financial advisor t at all times financial advisor t confirmed that the holding b investment was acceptable to financial_institution c for investment in ira y all communications between taxpayer a and financial_institution c are handled by financial advisor t financial advisor t represented in writing that financial_institution c approved of the investment by ira y in the holding b investment she requested financial_institution taxpayer a represents that on april c to invest amount l of ira y in a private_placement investment with the holding b investment the holding b investment by ira y was made on april when funds were wired from financial_institution c to the holding b investment no funds from ira y were ever distributed to taxpayer a upon receipt of the wire transfer the holding b investment reflected the investment as being owned by ira y taxpayer a was told by financial advisor t that this transaction was complete and that an interest in the holding b investment was owned by ira y taxpayer a received a schedule_k-1 from holding b in the spring of reflecting the income_tax results for the tax_year ira y was reflected as the partner's name on the holding b schedule_k-1 also in the spring of taxpayer a received a 1099-r from financial_institution c which showed a distribution of amount l from ira y taxpayer a contacted financial advisor t regarding the issuance of the 1099-r financial advisor t initially indicated there was a mistake taxpayer a eventually learned that financial_institution c was treating the holding b investment as a taxable_distribution from ira y into an investment not owned by ira y in a telephone conference with the financial_institution c client advocacy team financial_institution c told taxpayer a that it was not willing to recognize the holding b investment as a qualified ira investment under the financial_institution c guidelines on april services firm d which reviewed all information and concluded the holding b taxpayer a transferred the holding b investment to financial page investment was a permissible ira investment and financial services firm d was willing to serve as the qualified ira custodian of iray onapril the holding b investment office issued an acknowledgement that financial services firm d is custodian of the holding b investment based on the facts and representations you request a ruling that the internal_revenue_service service waive the 60-day rollover requirement with respect to the distribution of amount l from ira y sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if -- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers page sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover of amount l was due to errors on the part of financial_institution c which caused the holding b investment purchased by financial_institution c to be treated as a distribution by financial_institution c therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount l from ira y provided all other requirements of sec_408 of the code except the 60-day requirement were met with respect to the establishment of financial services firm d as custodian of the holding b investment such transaction will be treated as a valid rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent page if you have any questions please contact se t ep ra t3 sincerely yours laura b warshawsky manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
